 1   McGREGOR W. SCOTT
     Acting United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   SHARON LAHEY (CBSN 263027)
     Special Assistant United States Attorney
 5     160 Spear Street, Suite 800
 6     San Francisco, California 94105
       Telephone: (415) 977-8963
 7     Facsimile (415) 744-0134
       E-Mail: sharon.lahey@ssa.com
 8
 9   Attorneys for DEFENDANT

10
                                     UNITED STATES DISTRICT COURT
11
                                    EASTERN DISTRICT OF CALIFORNIA
12
                                                FRESNO DIVISION
13
14   TIMOTHY AUSTIN PILLER,                          )   CIVIL NO. 1:18-cv-00548-EPG
                                                     )
15                  Plaintiff,                       )   STIPULATION AND ORDER FOR
                                                     )   DEFENDANT’S FIRST EXTENSION OF
16          vs.                                      )   TIME TO RESPOND TO PLAINTIFF’S
                                                     )   MOTION FOR REMAND
17
     NANCY A. BERRYHILL, Acting                      )
18     Commissioner Of Social Security,              )   (ECF No. 13)
                                                     )
19                  Defendant.                       )
                                                     )
20
21          IT IS HEREBY STIPULATED, by and between Timothy Austin Piller (“Plaintiff”) and Nancy

22   A. Berryhill, Acting Commissioner of Social Security (“Defendant”) (collectively, the “Parties”), by and

23   through their respective counsel of record, that Defendant shall have an extension of time of 45 days to

24   respond to Plaintiff’s motion for remand and/or to file any cross-motion on or before March 4, 2019.
     Any reply thereto would be due on or before March 18, 2019. This is the first extension of time
25
     requested in the above-captioned matter of time requested in the above-captioned matter. Defendant
26
     requests this additional time because she inadvertently miscalendered this case and has 14 motions for
27
     summary judgment due and two oral argument prior to the extended deadline. The undersigned
28

     STIPULATION & ORDER                                                CASE NUMBER 1:18-CV-00548-EPG
 1
     apologizes to the Court and to Plaintiff for the timing of this request and the inconvenience. The Parties
 2
     further stipulate that the Court’s Scheduling Order shall be modified accordingly.
 3
 4   Date: January 22, 2019                       CERNEY KREUZE & LOTT, LLP

 5                                                By: /s/ Shellie Lott*
 6                                                SHELLIE LOTT
                                                  Attorneys for the Plaintiff
 7                                                (*Authorized by email on January 22, 2019)
 8
 9   Date: January 22, 2019                       McGREGOR W. SCOTT
                                                  Acting United States Attorney
10
11
                                                  By: /s/ Sharon Lahey
12                                                SHARON LAHEY
                                                  Special Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION & ORDER                                                CASE NUMBER 1:18-CV-00548-EPG
 1
                                                    ORDER
 2
            Pursuant to the stipulation of the parties (ECF No. 13), and good cause appearing,
 3
            IT IS ORDERED that the deadline for Defendant to respond to Plaintiff’s motion for summary
 4
     judgment and/or to file any cross-motion is extended to March 4, 2019. Any reply shall be filed by
 5
     March 18, 2019. The Court’s Scheduling Order (ECF No. 5) is modified accordingly.
 6
 7
 8   IT IS SO ORDERED.

 9
        Dated:    January 22, 2019                           /s/
10                                                    UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION & ORDER                                               CASE NUMBER 1:18-CV-00548-EPG
